[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                December 16, 2008
                                No. 08-13302                     THOMAS K. KAHN
                            Non-Argument Calendar                    CLERK
                          ________________________

                              BIA No. A95-710-152

LAN JIN ZHOU,


                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (December 16, 2008)

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

     Lan Jin Zhou, a native and citizen of China, petitions this court for review of
the Board of Immigration Appeals’s (BIA) dismissal of her appeal of the

Immigration Judge’s (IJ) denial of the motion to reopen proceedings and rescind

the in absentia removal order.

       Zhou entered the U.S. in 2005 and applied for asylum in 2006. The

Department of Homeland Security issued a notice to appear, charging her with

removability, and instructed her to appear at a removal hearing on February 14,

2007. Zhou was warned that the failure to do so could result in the issuance of a

removal order. When Zhou and her attorney failed to appear at the hearing, the IJ

entered a removal order in absentia and denied all claims for relief from removal.

Zhou timely moved to reopen the removal proceedings, alleging that her lack of

photo identification left her unable to board a flight to attend the hearing and that

this situation constituted extraordinary circumstances justifying her motion to

reopen.1 The IJ rejected this argument and denied the motion. The BIA affirmed,

stating that Zhou “should have been aware of the photo documentation required to

travel by plane in the United States.” This petition for review followed.

       We review the BIA’s decision, except to the extent that it expressly adopts

the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We



       1
          After presenting her immigration paperwork and notice to appear to airline authorities,
Zhou was allowed to board a later flight, which did not arrive in time for the hearing due to
weather delays. The IJ found that inclement weather was not an exceptional circumstance to
justify reopening the removal proceedings.
                                                2
review the denial of a motion to reopen for abuse of discretion. Scheerer v. U.S.

Attorney Gen., 513 F.3d 1244, 1252 (11th Cir.), cert. denied, 129 S.Ct. 146 (2008).

“The BIA abuses its discretion when its decision provides no rational explanation,

inexplicably departs from established policies, is devoid of any reasoning, or

contains only summary or conclusory statements.” Mickeviciute v. INS, 327 F.3d

1159, 1162 (10th Cir. 2003) (citations and internal quotation marks omitted).

      Motions to reopen are disfavored, especially in removal proceedings and the

BIA’s discretion to consider such motions is “quite broad.” INS v. Doherty, 502

U.S. 314, 323, 112 S.Ct. 719, 724, 116 L.Ed.2d 823 (1992). Where, as here, the

alien does not argue lack of notice, a motion to reopen for the purpose of vacating

an in absentia removal order must demonstrate that the alien’s failure to appear

was due to exceptional circumstances. 8 U.S.C. § 1229a(b)(5)(C)(I).

      The term “exceptional circumstances” refers to exceptional
      circumstances (such as battery or extreme cruelty to the alien or any
      child or parent of the alien, serious illness of the alien, or serious
      illness or death of the spouse, child, or parent of the alien, but not
      including less compelling circumstances) beyond the control of the
      alien.

§ 1229a(e)(1) (emphasis added).

      Upon review, we conclude the BIA did not abuse its discretion. The BIA’s

determination that Zhou could have anticipated the need for photo identification

was reasonable. Therefore, Zhou failed to meet her burden of demonstrating

                                          3
circumstances beyond her control that were no less compelling than serious illness,

battery, or extreme cruelty. Zhou’s petition for review is denied.

      PETITION DENIED.




                                          4